DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 19-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, the prior art does not disclose “forming a gate stack, wherein the gate stack” wraps around at least a corresponding section of each nanowire of the one or more nanowires, and partially wraps around the attached nanowire; and removing the nanowire that is attached to the substrate, without removing any nanowire of the one or more nanowires” in combination with the remaining claimed features.
Regarding claim 21, the prior art does not disclose “the one or more bodies stacked vertically above the layer; a gate stack at least in part wrapping around at least one body of the one or more bodies” and “a dielectric structure on the layer, wherein the gate stack is on two or more surfaces of the dielectric structure” in combination with the remaining claimed features.
Regarding claim 33, the prior art does not disclose “a gate stack at least in part wrapping around each body of the one or more bodies, and a dielectric structure including a first surface, a second surface, and one or more side surfaces between the first and second surfaces, wherein the gate stack is on the first surface and the one or more side surfaces of the dielectric structure, and not on the second surface of the dielectric structure” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899